DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8 and 11-12 in the reply filed on 3/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014185103 (Chida hereinafter) in view of JPS62-18157 (‘157 hereinafter).
Regarding claims 1, 3, 4 and 6, Chida teaches a tobacco material comprising an aqueous dispersion medium, specifically monohydric alcohol (page 2, [2]) and tobacco particles that are dispersed in the dispersion medium and have an average particle size of 30 microns or less and wherein a content of the tobacco particles is 1 to 40% by weight (page 2, [1] and [3]).
Chida does not expressly teach that the hemicellulose content in the tobacco material is 0.8% by weight or less based on bone- dry tobacco particles.  
‘157 teaches that in in order to improve the taste of tobacco, an enzyme comprising a hemicellulose degrading enzyme is added to a slurry prepared by mixing water and a tobacco powder, and the mixture is reacted with an enzyme containing a hemicellulose degrading enzyme. It is described that hemicellulose or the like is decomposed (page 4-5). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have decomposed the hemicellulose of Chida in order to improve the taste of the tobacco of Chida.
Regarding claim 5, Chida teaches that the aqueous dispersion medium is water (page 2, paragraph [2]).  
Regarding claims 7 and 8, Chida teaches that the tobacco particles are particles derived from a fermented tobacco raw material and that the tobacco raw material is burley (bottom of page 2). 
Regarding claim 11, Chida teaches the tobacco material, including for example a smoking article (page 3, paragraph 4).
Regarding claim 12, Chida teaches further comprising a base material, wherein 0.01 to 5% by weight of the tobacco particles are contained relative to the base material (page 3, paragraph 6).  
Regarding claims 14-17, Chida teaches a tobacco material comprising an aqueous dispersion medium, specifically monohydric alcohol (page 2, [2]) and tobacco particles that are dispersed in the dispersion medium and have an average particle size of 30 microns or less and wherein a content of the tobacco particles is 1 to 40% by weight (page 2, [1] and [3]). Chida teaches that the aqueous dispersion medium is water (page 2, paragraph [2]).  
Chida does not expressly teach that the hemicellulose content in the tobacco material is 0.8% by weight or less based on bone- dry tobacco particles.  
‘157 teaches that in in order to improve the taste of tobacco, an enzyme comprising a hemicellulose degrading enzyme is added to a slurry prepared by mixing water and a tobacco powder, and the mixture is reacted with an enzyme containing a hemicellulose degrading enzyme. It is described that hemicellulose or the like is decomposed (page 4-5). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have decomposed the hemicellulose of Chida in order to improve the taste of the tobacco of Chida.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chida in view of ‘157 as applied to claim 1 above, and further in view of US 2955601 (Frankenburg hereinafter).
Regarding claim 2, Chida does not expressly teach that the pH is 4.8 or less.  
Frankenburg teaches tobacco products for smoking wherein the optimal pH is in the range of 3.0 to 5.5 to give a distinctly improved product (col. 1, lines 51-56). It would have been obvious for one of ordinary skill in the art at the time of the invention to have looked to Frankenburg for the optimal pH range of the tobacco product of Chida with a reasonable expectation of success and predictable results, namely a distinctly improved product.  

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chida in view of ‘157 as applied to claim 1 above, and further in view of US 20110083681 (Sengupta hereinafter).
Regarding claims 18 and 19, modified Chida does not expressly teach that the lower limit of the amount of hemicellulose is 0.1% by weight or more.
Sengupta teaches that some users of orally-enjoyed plant material including chewing tobacco and/or snuff compositions notice certain negative flavor characteristics associated with bitterness, astringency, acridness, and/or aftertaste; thus there is perceived a need to overcome these negative taste characteristics ([0002]). This is accomplished by applying a coating on the particles of plant material ([0004]-[0005]). Sengupta teaches that the polysaccharide used as a coating material should be substantially free of hemicelluloses ([0040]), which overlaps with the claimed range of 0.1% by weight or more.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied teachings from modified Chida to Sengupta with respect to the hemicellulose content in the coating material with a reasonable expectation of success and predictable results, namely improved taste in chewing tobacco and/or snuff compositions (Sengupta, [0002]).

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
Regarding the argument that Chiba fails to disclose or suggest the technical concept of the present invention, rather Chiba teaches a non-heated dispersion, the Examiner respectfully disagrees. The claims do not claim the technical concept, and do not have any limitations directed to the heating or non-heating of the dispersion. 
Regarding the argument that JP ‘157 fails to disclose or suggest the technical concept of the present invention, and that the reference fails to disclose or suggest that a hemicellulose content is reduced to the claimed amount so as to solve the technical problems as explained above, the Examiner respectfully disagrees. The claims do not claim the technical concept. Further, JP ‘157 teaches that the hemicellulose content is decomposed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747